Spalding, Ch. J.
(dissenting). The decision in the case of Gold-stein and Kuhlberg v. The Peter Eox Sons Company, just decided, did not meet with my concurrence, in brief, because I am satisfied that the court never acquired jurisdiction of the defendants therein, or of their property, notwithstanding the apparent array of authorities referred to in the opinion. The relevancy of the cases so referred to in the decision of this court is, in my opinion, with one or two exceptions, more ap*225parent than real. In that case it was not simply a misdescription of the defendants in the title to the action, but it was an attempt to sue a party which did not exist, and recovery was had against a party never sued and never before the court, and one over whom jurisdiction could not be obtained by an amendment made without notice. One of the plaintiffs verified the complaint, and therein it was stated that the defendant was a foreign corporation, and the right to an attachment was based, among other grounds, upon the allegation that the defendant was a foreign corporation. Similar allegations were contained in the other papers in the proceeding. The undertaking for attachment was given to a foreign corporation and never amended, and the sureties therein never incurred any liability to the defendants. A suit cannot be brought by or against a partnership in the firm name except as authorized by statute, and this state has no statute authorizing it. 30 Cyc. 560, ¶ 2, and note 19.
I am of the opinion that the decision in the companion case is vitally wrong in principle, and furnishes a most dangerous precedent; that it is a misconstruction of the statute, regarding amendments and contrary to the weight of authority; and it being clear that the admissibility of evidence and the defense in general, in the instant case, are so related to and affected by the decision of the trial court in the other case that they cannot be disentangled, that there should be a reversal herein.